DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 17 is objected to because of the following informalities:  
In claim 1, line 3, “a coil pattern formed on the respective substrates of the multi-layer substrate” should read --a coil pattern formed on respective substrates of the multi-layer substrate--.
In claim 17, line 5, “a stack-type stator disposed above the base plate” should read --a stack-type stator disposed above a base plate--.
In claim 17, lines 16-17, “the stator yoke through the first through hole of the multi-layer substrate. wherein the base plate is a stator yoke” should read --the stator yoke through the first through hole of the multi-layer substrate; and wherein the base plate is a stator yoke.--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2010/0225195; alternatively EP 2012408 in IDS) in view of Horng et al. (US 2010/0314974), and further in view of Pullen et al. (US 6404097).


    PNG
    media_image1.png
    480
    645
    media_image1.png
    Greyscale

Asano does not teach a multi-layer substrate having a first through hole; a coil pattern formed on the respective substrates of the multi-layer substrate and to surround the plurality of first through holes and to form a plurality of turns; said stator yoke disposed at a lower portion of the multi-layer substrate; said divided core having one side protruding above the coil pattern formed on the uppermost 
However, Horng teaches (Fig. 6 and 8) a miniature motor (30) having a multilayer substrate (41); a coil pattern (431) formed on respective substrates (41a, 41b, 41c, 41d) of the multi-layer substrate (41) and forms a plurality of turns (illustrated in Fig. 8); a stator yoke (20) yoke disposed at a lower portion of the multi-layer substrate (41; corresponding to 13 as illustrated in Fig. 6).
Therefore in view of Horng, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Asano to have a multi-layer substrate; a coil pattern formed on the respective substrates of the multi-layer substrate and forming a plurality of turns; and aid stator yoke disposed at a lower portion of the multi-layer substrate, in order to increase the total turns of the coils, thereby increasing the speed and torque of the motor while also reducing the size of the stator (Horng; [0031-0033]).
Asano as modified still does not teach said multi-layer substrate having a first through hole; said coil pattern surrounding the plurality of first through holes; said divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the second through hole of the stator yoke through the first through hole of the multi-layer substrate.
However, Pullen teaches (Fig. 1 and 2A) a stator (10) wherein a substrate (Fig. 2A) having a through hole (hole of 10 occupied by 31); a coil pattern (etched copper sheets; Fig. 2A) surrounding said through hole; and wherein the divided core (31) can be provided to increase the voltage generated in the coils (Col. 5; ln. 10-14).
Since Asano already teaches the structure of the divided core, therefore in view of Pullen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have Improved the stator of Asano as modified to have said multi-layer substrate having a 
In claim 2, Asano as modified teaches the stator of claim 1; furthermore Asano teaches a tooth portion (424b) having a distal end (bottom axial end of 424b) coupled to the second through hole (Comp_H2) of the stator yoke (424a) through the first through hole (Comp_H1) of the multi-layer substrate (41; as already taught by Horng).
Asano does not teach a shoe portion protruding over the coil pattern formed on the uppermost layer of the multi-layer substrate; and said tooth portion extending from the shoe portion.
However, Asano teaches in an alternative embodiment (Fig. 27) a shoe portion (1324d) protruding entirely over the coil (1323); and said tooth portion (1324b) extending from the shoe portion (1324d).
Therefore, further in view of Asano’s alternative embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Asano as modified to have a shoe portion protruding over the coil pattern formed on the uppermost layer of the multi-layer substrate; and said tooth portion extending from the shoe portion, in order to enhance the flux linkage with a rotor of a motor, and also to prevent contact with said rotor (Asano; [0252]).
In claim 11, Asano as modified teaches the stator of claim 1, with the exception of a motor drive circuit disposed on one side of the uppermost substrate of the multi-layer substrate and applying a driving current to the coil patterns.

Therefore further in view of Horng, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Asano as modified to have a motor drive circuit disposed on one side of the uppermost substrate of the multi-layer substrate and applying a driving current to the coil patterns in order to reduce the complexity of the structure of the stator (Horng; [0032]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2010/0225195; alternatively EP 2012408 in IDS) in view of Horng et al. (US 2010/0314974), and further in view of Pullen et al. (US 6404097), and additionally in view of Kanno et al. (US 2006/0232160).
In claim 3, Asano as modified teaches the stator of claim 1; furthermore Asano teaches wherein the divided core comprises an integral type structure in which metal powder is pressed ([0016]).
Asano does not explicitly teach wherein the metal powder is compression molded.
However, Kanno teaches creating a core structure (12) formed by compression molding, in order to increase the density of the generated magnetic flux of said core ([0037]).
Therefore in view of Kanno, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Asano as modified to have the divided core comprising an integral type structure in which metal powder is pressed, in order to increase the density of the generated magnetic flux of said core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. (Kanno; [0037]).

In claim 5, Asano as modified teaches the stator of claim 4; furthermore Asano does not teach wherein the coil pattern comprises any one of a polygonal shape, a circular shape, and a fan shape.
However, Pullen further teaches wherein the coil pattern (copper etching in Fig. 2A) comprises a polygonal shape/fan shape (illustrated in Fig. 2A).
Therefore further in view of Pullen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Asano as modified to have the coil pattern comprising a polygonal/fan shape, in order to increase the packing density of the coil pattern, therefore enhancing heat transfer characteristics, and reducing the power required for the output of a motor (Pullen; Col. 2, ln. 46-65).
Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2010/0225195; alternatively EP 2012408 in IDS) in view of Yamaguchi et al. (US 2007/0104593), further in view of Horng et al. (US 2010/0314974), and additionally in view of Pullen et al. (US 6404097).
In claim 12, Asano teaches a slim motor (Fig. 9 above) comprising: a support shaft (20); a rotor (31) having a back yoke (34) and a plurality of magnets (33) disposed at a lower portion of the back yoke (34); and a stack-type stator (21) facing the rotor (31) wherein the stack-type stator comprises: a coil (423) forming a first through hole (Comp_H1; annotated in Fig. 9 above); a stator yoke (424a) disposed at a lower portion of the coil (423) and having a second through hole (Comp_H2; annotated in Fig. 9 above) at a position corresponding to the first through hole (Comp_H1); and a divided core (424b) having one side protruding above the coil (423) and the other side being coupled to the second through hole (Comp_H2) of the stator yoke (424a) through the first through hole (Comp_H1) of the coil (423).

However, Yamaguchi teaches a slim motor (Fig. 1-2) having a base plate (22); the support shaft (15) having one end fixed to the base plate (via 22a, 23); a bushing (11c) rotatably supported on the support shaft (15); the rotor (R) having a central portion of a back yoke (12b) coupled to an outer periphery of the bushing (11c); and a stator (26, 27) disposed above the base plate (22).
Therefore in view of Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Asano to have a base plate; the support shaft having one end fixed to the base plate; a bushing rotatably supported on the support shaft; the rotor having a central portion of a back yoke coupled to an outer periphery of the bushing; and the stack-type stator disposed above the base plate, in order to provide a motor structure possible to have a fan installed, such that cooling and heat dissipation can be provided (Yamaguchi; [0015]).
Asano as modified does not teach wherein the stack-type stator comprises: a multi-layer substrate having a first through hole; a coil pattern formed on the respective substrates of the multi-layer substrate and to surround the plurality of first through holes and to form a plurality of turns; said stator yoke disposed at a lower portion of the multi-layer substrate; said divided core having one side 
However, Horng teaches (Fig. 6 and 8) a miniature motor (30) having a multilayer substrate (41); a coil pattern (431) formed on respective substrates (41a, 41b, 41c, 41d) of the multi-layer substrate (41) and forms a plurality of turns (illustrated in Fig. 8); a stator yoke (20) yoke disposed at a lower portion of the multi-layer substrate (41; corresponding to 13 as illustrated in Fig. 6).
Therefore in view of Horng, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Asano as modified to have a multi-layer substrate; a coil pattern formed on the respective substrates of the multi-layer substrate and forming a plurality of turns; and aid stator yoke disposed at a lower portion of the multi-layer substrate, in order to increase the total turns of the coils, thereby increasing the speed and torque of the motor while also reducing the size of the stator (Horng; [0031-0033]).
Asano as modified still does not teach said multi-layer substrate having a first through hole; said coil pattern surrounding the plurality of first through holes; said divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the second through hole of the stator yoke through the first through hole of the multi-layer substrate.
However, Pullen teaches (Fig. 1 and 2A) a stator (10) wherein a substrate (Fig. 2A) having a through hole (hole of 10 occupied by 31); a coil pattern (etched copper sheets; Fig. 2A) surrounding said through hole; and wherein the divided core (31) can be provided to increase the voltage generated in the coils (Col. 5; ln. 10-14).
Since Asano already teaches the structure of the divided core, therefore in view of Pullen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed 
In claim 13, Asano as modified teaches the motor of claim 12; furthermore Asano teaches wherein the slim motor is driven by three-phases ([0158]).
Asano does not teach wherein the slim motor is driven by a BLDC method.
However, Yamaguchi further teaches wherein the slim motor is driven by a BLDC method ([0030, 0081]).
Therefore in view of further in view of Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Asano as modified to have the motor be driven by a BLDC method, in order to drive said motor and to have a long service life due to the motor being brushless (Yamaguchi; [0002]).
In claim 15, Asano as modified teaches the motor of claim 12; furthermore Asano does not teach wherein the base plate is made of a non-magnetic material.
However; Yamaguchi further teaches wherein the base plate (22) is made of a non-magnetic material ([0068]).
Therefore further in view of Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Asano as modified to have the base plate made of a non-magnetic material, in order to reduce eddy current by the housing which is well known, and to provide a motor structure, such that cooling and heat dissipation can be facilitated (Yamaguchi; [0015]).

Asano does not teach an impeller coupled to the axial gap type motor to suck air in a vehicle; and the stack-type stator comprising: a multi-layer substrate having a first through hole; a coil pattern formed on the respective substrates of the multi-layer substrate and to surround the plurality of first through holes and to form a plurality of turns; said stator yoke disposed at a lower portion of the multi-layer substrate; said divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the second through hole of the stator yoke through the first through hole of the multi-layer substrate.
However, Yamaguchi teaches an impeller (11a, abstract) coupled to the axial gap type motor (Fig. 2) to suck air in a vehicle (Cell phone; [0015]).
Therefore in view of Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Asano to have an impeller coupled to the axial gap type motor to suck air in a vehicle, in order to provide a motor structure possible to have a fan installed, such that cooling and heat dissipation can be provided (Yamaguchi; [0015]).

Therefore in view of Horng, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the blower of Asano as modified to have a multi-layer substrate; a coil pattern formed on the respective substrates of the multi-layer substrate and forming a plurality of turns; and aid stator yoke disposed at a lower portion of the multi-layer substrate, in order to increase the total turns of the coils, thereby increasing the speed and torque of the motor while also reducing the size of the stator (Horng; [0031-0033]).
Asano as modified still does not teach said multi-layer substrate having a first through hole; said coil pattern surrounding the plurality of first through holes; said divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the second through hole of the stator yoke through the first through hole of the multi-layer substrate.
However, Pullen teaches (Fig. 1 and 2A) a stator (10) wherein a substrate (Fig. 2A) having a through hole (hole of 10 occupied by 31); a coil pattern (etched copper sheets; Fig. 2A) surrounding said through hole; and wherein the divided core (31) can be provided to increase the voltage generated in the coils (Col. 5; ln. 10-14).
Since Asano already teaches the structure of the divided core, therefore in view of Pullen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have Improved the blower of Asano as modified to have said multi-layer substrate having a first through hole; said coil pattern surrounding the plurality of first through holes; said divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer .
Allowable Subject Matter
Claims 6-10, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 6: “wherein the first and second through holes and the coil patterns are each in a fan shape and the coil pattern comprises a pair of radial pattern portions arranged along the radial direction.”
Claim 7: “wherein the coil pattern is formed in plurality, the plurality of coil patterns are connected by a three-phase Y-connection method, and the plurality of coil patterns arranged on respective phases are connected in parallel or in series.”
Claim 14: “wherein the first and second through holes are arranged in a radial direction in a rectangular shape, the divided core is formed of a plurality of iron pieces laminated along the radial direction, and the plurality of iron pieces each comprises one side protruding from both ends thereof in a round shape to form a shoe portion, and the other side protruding in a rectangular shape to form a tooth portion.”
Claim 16: “wherein the stator yoke comprises: an annular portion having a plurality of second through holes at a position corresponding to the first through hole; and a plurality of extensions extending radially from the annular portion and having a leading end supported on the base plate.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naito et al. (US 2004/0135453) teaches an axial gap motor having a stator on a base plate having a yoke, the stator being opposed to the rotor.
Lopatinsky et al. (US 2003/0020353) teaches a brushless DC motor having a stator having coil windings being disposed on a substrate.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832